TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00484-CR


Mario Olalde, Appellant


v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 9030632, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Mario Olalde seeks to appeal from a judgment of conviction for family violence
assault.  Sentence was imposed on June 8, 2005.  There was no motion for new trial.  The deadline
for perfecting appeal was therefore July 8, 2005.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on August 3, 2005.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 7, 2005
Do Not Publish